Citation Nr: 0701033	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-13 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
degenerative joint disease of the right shoulder, as 
secondary to the service-connected degenerative joint disease 
of the lumbosacral spine.

2.  Entitlement to service connection for a cervical spine 
disorder, as secondary to the service-connected degenerative 
joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to November 
1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issues were adjudicated initially as 
involving whether new and material evidence had been 
submitted to reopen previously denied claims for service 
connection for degenerative joint disease of the right 
shoulder, as secondary to the service-connected degenerative 
joint disease of the lumbosacral spine and for a cervical 
spine disorder, as secondary to the service-connected 
degenerative joint disease of the lumbosacral spine.

Review of the claims file shows that a claim for service 
connection for degenerative joint disease of the right 
shoulder, as secondary to the service-connected degenerative 
joint disease of the lumbosacral spine was previously denied 
in a May 2001 rating decision.  The veteran did not appeal 
this decision.

The May 2001 rating decision also denied service connection 
for a neck disability, described as degenerative disc disease 
of the cervical spine as directly related to service.  The 
veteran did not appeal this decision.  The claim for service 
connection for a cervical spine disorder, as secondary to the 
service-connected degenerative joint disease of the 
lumbosacral spine, however, has not been the subject of a 
previous denial.

Hence, the issues are as phrased on the front page of this 
decision.




FINDINGS OF FACT

1.  In a May 2001 rating decision, the RO denied service 
connection for a right shoulder condition, as secondary to 
the service-connected degenerative disc disease of the lumbar 
spine.  The veteran did not appeal this decision.

2.  Since May 2001, the RO has received evidence that is new 
in that it was not previously of record, but is not material 
to the issue of service connection for right shoulder 
condition, as secondary to the service-connected degenerative 
disc disease of the lumbar spine, because although the 
evidence does relate to an unestablished fact, i.e., an 
etiological link between current disability and active 
service, the evidence creates no reasonable possibility of 
substantiating the veteran's claim.

3.  The medical evidence does not demonstrate that the 
veteran's currently diagnosed cervical spine disorder is 
related to a disease or injury of service origin, including 
the veteran's service connected degenerative disc disease of 
the lumbar spine. 


CONCLUSIONS OF LAW

1.  The May 2001 rating decision denying service connection 
for a right shoulder disorder as secondary to the 
degenerative disc disease of the lumbar spine is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.302(a) (2006).

2.  Evidence received to reopen the claim for service 
connection for a right shoulder disorder as secondary to the 
degenerative disc disease of the lumbar spine is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5100 
et. seq., 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) 
(2006).

3.  Degenerative disc disease of the cervical spine is not 
the result of the service-connected degenerative disc disease 
of the lumbar spine.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided by 
letter dated in March 2003.  While the issues were both 
framed as involving new and material evidence, the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease during service was provided, in addition to 
information concerning the reopening of a previously denied 
claim.  Subsequent additional notice, including that 
involving the secondary service connection claims for the 
cervical spine disorder, was provided in April 2006.  The 
veteran was informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.  Additional notice 
concerning disability evaluations and effective dates was 
provided in March 2006.

Although the timing of the VCAA notice as to the submission 
of secondary service connection did not comply with the 
requirement that the notice must precede the adjudication, 
the action described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
had the opportunity to submit additional argument and 
evidence, which he did.  And he had the opportunity to 
testify as to the issue before a Veterans Law Judge.  
However, the veteran failed to report for his scheduled 
hearing in July 2006.  For these reasons, the veteran has not 
been prejudiced by the timing of the VCAA notice.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a service connection claim). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and afforded 
the veteran VA examinations.

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

New and Material

As mentioned above, the Board notes that the claim for 
service connection for a right shoulder disability, as 
secondary to the service-connected degenerative disc disease 
of the lumbar spine, was previously denied in May 2001.  The 
RO originally declined to reopen the previously denied claim, 
in a April 2003 rating decision.  However, in its March 2004 
statement of the case, the RO apparently reopened the claim 
and denied service connection on the merits.  
Notwithstanding, the Board must consider the issue as one 
involving the reopening of a previously denied decision.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for claim, making RO determination in that regard 
irrelevant.]

In January 2003, the veteran requested to reopen his 
previously denied claim for service connection for a right 
shoulder as due to his service connected lower back disorder, 
and informed the RO that he was being treated at the VA 
Medical Center (VAMC) in Dallas, Texas.  VA treatment records 
were obtained, dated through July 2005.  In addition, the 
veteran was afforded a VA examination in February 2004.  
After review of the record, the Board finds that while some 
of the evidence submitted since the May 2001 rating decision 
is new in that it was not previously of record, it is not 
material.  

In a May 2001 rating decision, the RO denied service 
connection for a right shoulder disability, as secondary to 
the service-connected degenerative disc disease of the lumbar 
spine.  In arriving at this decision, the RO observed that 
the evidence established that the veteran did have a right 
shoulder disability.  VA treatment records and VA examination 
dated in May 2001 show findings of right trapezius tenderness 
and right shoulder strain, as well as degenerative joint 
disease in the cervical spine with cervicalgia.  Private 
medical records reflect findings of first and second degree 
right shoulder sprain and right arm paresthesias, rule out 
cervical radiculopathy versus brachial plexopathy/peripheral 
neuropathy.  However, the RO held that the medical evidence 
did not establish an etiological connection between the 
findings of right shoulder disability and the service-
connected degenerative disc disease of the lumbar spine.  

The veteran did not appeal this decision.  Hence, the May 
2001 decision became final.  38 C.F.R. §§ 20.302, 20.303 
(2006).

The Court of Appeals for Veterans Claims (CAVC) has held VA 
is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
May 2001 rating decision is the last final disallowance of 
this claim. 

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2006).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (effective from August 29, 
2001).  

In the present case, the veteran has indicated that he has 
received continuing treatment for his right shoulder 
disability at VA facilities.  These records have been 
obtained.  In addition, the veteran underwent VA examination 
in February 2004.  

While some of this information is new, in that it was not 
previously of record at the time of the May 2001 rating 
decision, none of it is material.  

VA treatment records document that the veteran continues to 
manifest a current right shoulder disability diagnosed as 
arthralgia and degenerative joint disease of the 
acromioclavicular joint.  The February 2004 VA examination 
reflects a diagnosis of mild degenerative joint disease of 
the right acromioclavicular joint and right shoulder 
arthralgia.  

However, the examiner conducting the February 2004 VA 
examination opined that the veteran's right shoulder 
disability is less likely than not related to the service-
connected lumbosacral disc disease.  The examiner noted that 
he had reviewed the veteran's claims file.  

The balance of the medical evidence submitted since the May 
2001 rating decision contains no other opinions or findings 
etiologically linking the veteran's right shoulder to his 
service-connected degenerative disc disease of the lumbar 
spine.  Thus, while this evidence is new, in that it was not 
of record at the time of the May 2001 rating decision, it is 
not material, because it provides no specific information to 
establish an etiological link between the veteran's service-
connected lower back disability and his current right 
shoulder condition.  Rather, the opinion provided in the 
February 2004 VA examination specifically shows that the 
right shoulder disability is not the etiological result of 
the service connected lower back disability. Therefore, this 
evidence cannot raise a reasonable possibility of 
substantiating the veteran's claim for service connection.

The veteran has asserted in statements that he believes his 
right shoulder condition is etiologically linked to his 
service-connected lower back disability.  These statements 
are cumulative and redundant of the statements the veteran 
previously provided, already present in the claims file at 
the time of the May 2001 rating decision.  Moreover, the 
Board observes that the determinative issue in the present 
case is medical evidence of an etiological link between the 
veteran's current right shoulder disability and his service-
connected lower back disability.  Hence, the veteran's 
statements cannot be accepted as a medical opinion of 
causation because he is not a medical professional with the 
expertise required to render such an opinion.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Thus, the veteran's 
statements are neither new nor material.

After review of the record, the Board finds that the evidence 
submitted since the May 2001 rating decision, while new in 
part, does not by itself or when considered with previous 
evidence of record relate to an unestablished fact necessary 
to substantiate the claim-here an etiological link between 
current disability and the service connected disability-in 
such a manner as to raise a reasonable possibility of 
substantiating the claim.  This evidence is therefore not 
material.  The remainder of the evidence submitted is 
cumulative and redundant of the evidence already considered 
in the May 2001 rating decision.  

Hence, the claim to reopen the previously denied claim for 
service connection for degenerative joint disease of the 
right shoulder, as secondary to degenerative disc disease of 
the lumbar spine, is denied.

Service Connection

The veteran also seeks service connection for a cervical 
spine disability, as secondary to the service connected 
degenerative disc disease of the lumbar spine.  However, 
after review of the record, the Board finds that the medical 
evidence does not support his claim.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  It is noted that 38 C.F.R. § 3.310 has 
been amended recently to confirm to the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), see 71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Review of the record reflects that the veteran was service 
connected for degenerative disc disease of the lower back in 
a January 1992 rating decision, effective in June 1991.  In 
addition, VA examination reports dated in May 2001 and 
February 2004 records show that the veteran has been found to 
exhibit degenerative changes in his cervical spine at C4 
through C6 with moderate narrowing of C5-C6 disc space.  He 
was diagnosed with degenerative disc disease of the cervical 
spine in May 2001 and with chronic neck pain in February 
2004.

However, the medical evidence presents no opinions or 
findings etiologically linking the diagnosed cervical spine 
disability to the service-connected lumbar spine disability.  
Rather, the February 2004 VA examination report shows an 
opinion from the examiner that it is less likely than not 
that the observed cervical spine disability is etiologically 
related to the traumatic degenerative joint disease of the 
lumbar spine.  The examiner noted that he had reviewed the 
veteran's claims file. 

The Board accords this opinion probative weight, as it was 
arrived at after physical examination of the veteran, to 
include clinical tests, and review of the claims file, to 
include the previously obtained private medical records in 
addition to VA treatment records.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991), Black v. Brown, 5 Vet. App. 177, 
180 (1995).
The Board notes that additional medical evidence was received 
after the February 2004 VA examination.  However, the medical 
evidence obtained after the February 2004 VA examination-VA 
treatment records from March 2004 through July 2005-contains 
notations of continuing treatment for such nonservice-
connected and service-connected disabilities as kidney 
stones, a prostate condition, a lesion on the right iliac 
crest, depression and anxiety, dental problems, smoking 
cessation, and the lower back and right shoulder disabilities 
including physical therapy.  The medical evidence presents no 
new or different diagnoses or opinions or findings as to the 
etiology of the currently manifested neck disability.  Thus, 
the Board finds that the probative weight of the February 
2004 VA opinion remains intact.  

As the medical evidence does not support a finding that the 
veteran's diagnosed cervical spine disability is the 
etiological result of the veteran's service-connected lumbar 
spine disability, the Board finds that the preponderance of 
the evidence is against service connection for degenerative 
disc disease of the cervical spine, as secondary to the 
service-connected degenerative disc disease of the lumbar 
spine.

Where as here, the determinative issue involves a medical 
opinion of etiology, competent medical evidence is required 
to support the claim.  The veteran, as a layperson, is not 
competent to offer an opinion as to a medical diagnosis or to 
causation, consequently his statements and testimony to the 
extent that he has a cervical spine disability that is the 
etiological result of his service-connected lumbar spine 
disability cannot constitute medical evidence.  Grottveit, 
supra.  Therefore, the Board must reject the veteran's 
statements and testimony as favorable evidence in his claims.  

As the Board may consider only independent medical evidence 
to support its findings, as there is no favorable medical 
evidence establishing that the currently diagnosed cervical 
spine disorder is the etiological result of the service-
connected lumbar spine disability, the preponderance of the 
evidence is against the claim for service connection for 
degenerative disc disease of the cervical spine, as secondary 
to the service-connected degenerative disc disease of the 
lumbar spine, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).  The claim is thus 
denied.


ORDER

The claim to reopen the previously denied claim for service 
connection for degenerative joint disease of the right 
shoulder, as secondary to the service-connected degenerative 
disc disease of the lumbar spine, is denied.

Service connection for degenerative disc disease of the 
cervical spine, as secondary to the service-connected 
degenerative disc disease of the lumbar spine, is denied.





____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


